Per Curiam.
The mere fact that the defendant signed the lease on behalf of the David W. Gentle Post No. 618 of American Legion did not make him a party to the instrument. Nor could he be held personally liable for the debts of the post, since it is a local *769subdivision of a corporation created under the laws of the United States and thus occupies the status of a domestic corporation. (Civ. Prac. Act, § 7, subd. 7.)
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs!
All concur; present, Lydon, Frankenthaler and Untermyer, JJ.